McMurray, Presiding Judge.
This case involves post judgment discovery under the authority of Code Ann. § 81A-169 (Ga. L. 1966, pp. 609,667; 1967, pp. 226,241). This appeal is taken from a post judgment order sustaining in part and denying in part a motion to quash a subpoena for post judgment deposition and production of documents which was served on Richard K. Taylor, Sr., and directed to Taylor individually and to Faucett, Jackson & Taylor, P. C. Held:
The record also discloses a subpoena for post judgment deposition and production of documents to Billa S. Faucett. Billa S. Faucett has responded to that subpoena with a motion to quash the subpoena and an affidavit filed in support thereof. There apparently has been no disposition of the Billa S. Faucett motion to quash the subpoena. Therefore, the case is still pending in the trial court and as there is no certificate for immediate review, this appeal is premature and must be dismissed. Strother v. Hill Aircraft & Leasing Corp., 142 Ga. App. 206 (235 SE2d 647); Merck v. Gober, 135 Ga. App. 591 (218 SE2d 641); Zeesman v. Hobbs, 147 Ga. App. 644 (249 SE2d 697).

Appeal dismissed.


Quillian, C. J., and Pope, J., concur.